Citation Nr: 1216797	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-24 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent for chronic dislocation of the right shoulder with arthritis, effective prior to September 9, 2009, and in excess of 40 percent, effective September 9, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from November 1969 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which awarded a 10 percent rating for chronic dislocation of the right shoulder with arthritis, effective from October 10, 2006.  In September 2009, the RO granted an increased rating of 40 percent for the right shoulder disability, effective September 9, 2009.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran requested an RO hearing, but a DRO conference report in August 2009 reflects that the Veteran opted for a VA examination in lieu of a hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative submitted a statement in April 2012 that the Veteran contends that his chronic dislocation of the right shoulder with arthritis had worsened and warranted a higher rating.  The Veteran's representative also argued that the last VA examination was in September 2009 and was too old to adequately reflect the Veteran's symptoms.  As the record shows that the Veteran's right shoulder disability has potentially worsened since September 2009, another examination is warranted to determine the present severity of the right shoulder disability.

On remand, efforts should also be undertaken to ensure that the Veteran's complete VA and private treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of the Veteran's treatment records from the Knoxville VA treatment facility addressing the right shoulder disability, dated since October 2005. 

2.  Ask the Veteran to identify all private medical care providers that have treated him for this right shoulder disability since October 2005.  Make arrangements to obtain all records that he adequately identifies.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his right shoulder.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected chronic dislocation of the right shoulder with arthritis.

The examiner also should do the following:  

(a)  Conduct range of motion testing of the right shoulder, specifically noting whether - upon repetitive motion of the Veteran's right shoulder - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b)  State whether there is any ankylosis in the right scapulohumeral articulation, and if so, the degree of ankylosis including whether it is favorable or unfavorable.

(c)  State whether there is fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).

(d)  State whether there is any malunion of the humerus with moderate or marked deformity.

(e)  State whether there is recurrent dislocation of the scapulohumeral joint, and if so, discuss the frequency of episodes and guarding of arm movements.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

 5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


